Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 3/10/22 is acknowledged.  Claim 2 is canceled.  Claims 1, 3-7 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KUKULYA et al. (US20190279067), in view of Karabacak et al. (2018/0196152 A1).
Re-claim 1, KUKULYA et al. teach receiving, by a reporting device on a vessel, from a tag associated with an item, a signal (see e.g. paragraphs 0114, 0063, 0139, 0011, 0021  --The system generally comprises a tracking vehicle 16 which serves to follow, communicate, monitor, approach, and track a target marked with the inventive tag. --The Tag comprises the capability to both receive and transmit signals. In many embodiments a single communications system 26 comprises both functionalities. In other embodiments, transmitter and receiver capabilities are provided by separate components, such as when the transmitting capability is based on the emission of light from an LED, and the receiver detects acoustic signals, allowing for real-time communication of position parameters and locational information via a transponder to the tracker vehicle. In some embodiments, the tag receives and transmits acoustic signals to the vehicle following the tag (e.g., tagged target). ----  the monitoring vessel's tracking system will maintain positional information of or communication with the tag.
-In one embodiment, the method further includes utilizing the tracking vehicle to maintain at least real-time locational information of the tagged target.) 
 On start-up, the tracker vehicle 16 begins its mission using an initial assumption of the target's 14 location. As the tracker navigates towards the specified location, the vehicle then autonomously determines the actual relative location of the target using its on-board navigation system 64 (e.g., USBL acoustic navigation system). This navigation system allows the tracker to accurately estimate range and bearing to the tag communication system attached to the target. Once the vehicle has localized the target, it will then begin to estimate the target's track, course, and speed. Using these continually updating estimates, the vehicle autonomously re-plans its mission path. The path is executed by moving the tracker in discrete angles and speeds. The tracker will engage its propulsion system and steering fins, as commonly known in the art to execute movements, referred to herein as positioning parameters. [0132] -  the tracker automously analyzes data gathered by the imaging system during a maneuver, and executes additional maneuvers to image or sense the target as needed, for example perform fly-bys on different sides or angles relative to the target to develop a complete electromagnetic profile of the target. -- While the tracker utilizes the tag's positional information obtained through the communications system to track the target)
d)- providing, by the reporting device, the recorded information to a computing device.
(see e.g. paragraphs 0120, 0041, 0063- the tracker further transmits the data to another source such as a nearby monitoring vessel or land monitoring facility 20   [0041]- The monitoring vessel is often where a remote user analyzes the data and information received from the inventive system. However, the monitoring vessel may be unmanned and automated, and purely serves to transmit the data to another source). 
---a method of claim 1 further comprising: arriving, by the vessel, at a location recorded in the information associated with the environment of the vessel at the time the reporting device determines that the item is not on the vessel (see e. g. paragraph 0130 - On start-up, the tracker vehicle 16 begins its mission using an initial assumption of the target's 14 location. As the tracker navigates towards the specified location, the vehicle then autonomously determines the actual relative location of the target using its on-board navigation system 64 (e.g., USBL acoustic navigation system). This navigation system allows the tracker to accurately estimate range and bearing to the tag communication system attached to the target. ---Once the vehicle has localized the target, it will then begin to estimate the target's track, course, and speed. Using these continually updating estimates, the vehicle autonomously re-plans its mission path. The path is executed by moving the tracker in discrete angles and speeds. The tracker will engage its propulsion system and steering fins, as commonly known in the art to execute movements, referred to herein as positioning parameters.)
-transmitting a signal to a release mechanism of the item to activate a release of a marker associated with the item, allowing the marker to rise to a surface of a body of water; (see e. g. paragraphs 0011, 0016, 0055 -- smart tag can be commanded to release from its target, as opposed to the current time-based release, improving tag recovery or preventing the tag from being discovered.   --the actuator mechanism includes a release mechanism that is configured to release the tag device from the target when a release command signal is received by the receiver.  -- Optionally, some embodiments further contain a buoyancy compensation mechanism 33 such that the tag is buoyant, and once the tag 12 is released from its target 14, it will float to the surface for recovery. )
KUKULYA et al. do not explicitly teach the following limitations.
However, Karabacak et al. teach the signal indicating that the item is on the vessel.-- determining, by the reporting device, that the item is on the vessel; and recording, by the reporting device, information indicating that the item is on the vessel (see e. g. paragraphs 0066, 0022- The vessel collects the buoy and thereby the buoyancy element (811) and the data acquisition unit first and can use winching means such as an on deck winch to roll the cable onto a winch and collect the system (812) by winching it up from the ocean bottom. The data can be collected from the system by reading the memory. In some cases, the data acquisition unit could also comprise a communications device with the capacity to transmit data by means of a wired or a wireless connection to external devices for further processing. Data can thus be collected (813) from the data acquisition unit without the need for opening the system.
0022 Having the data acquisition unit act as an anchor unit -- which means that it the location of the anchor is reliably known and the system can always be found back by tracing back the anchoring location, which has the added benefit that the system can always be found if the anchoring location is known.)
The Examiner notes that acts as both a tag and a reporting device.  Its location is always known.  Therefore, when the vessel collets the buoy and the unit, it is known that the buoy and the unit are on the vessel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify KUKULYA et al. and include the step of recording information indicating that the item is on the vessel, as taught by Karabacak et al., in order to provide the added benefit of an 

Re-claim 3, KUKULYA et al. teach a method of claim 1 wherein recording further comprises recording a unique identifier of the tag (see e.g. paragraphs 0011, 0017 – smart tag;) - 
Re-claim 5, KUKULYA et al. teach a method of claim 1 wherein recording further comprises recording a location at which the signal from the tag was no longer detected by the reporting device (see e.g. paragraphs 0063, 0127 -- the times the acoustic signal cannot be detected).
Re-claim 6, KUKULYA et al. teach a method of claim 1 wherein recording, by the reporting device, information further comprises recording a speed of the vessel (see e. g. paragraphs 0067, 0133, 0140 -- the vehicle can decrease its speed to stay with the target or it can maintain its speed and do a fly-by, then circle back or decrease speed).
Claim 7 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KUKULYA et al. (US20190279067), in view of Karabacak et al. (2018/0196152 A1), in further view of IM TAE HO et al. (KR101858845B1).
Re-claim 4, KUKULYA et al., in view of Karabacak et al., do not teach the following limitation.
However, IM TAE HO et al. teach a method of claim 1 wherein recording further comprises recording a time at which the signal from the tag was no longer detected by the reporting device.(see e.g. pages 9, 20, 11 -If the mechanical connection between the fish 7 and the buoy 11 is cut off when the sensor group 30 installed in the fish 7 is used in common with the fish 7 from the sensor group 30 of the fish 7, The sensor 11 is not provided with the detection signal. Through this experiment, the buoy (11) can determine whether the fish is lost or not.
--An information transmission control unit electrically connected to the electronic automatic identification unit, for determining a dropout of the fishing gear when the electrical connection is cut off and controlling transmission of the acoustic sensor; 
-- The sensor configuration shown in FIG. 4 is included in the sensor group, and thus, the sensor group directly connected to the fishing gear may be provided with an acoustic sensor, a pressure sensor, an image sensor, a tension sensor, a magnetic sensor, And detects a signal depending on a connection state with the fish or a separation state between the fish and the detected signal detects the state signal of the fish through the fish state detection unit.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify KUKULYA et al., in view of Karabacak et al., and include the step of recording a time at which the signal from the tag was no longer detected by the reporting device,  as taught by IM TAE HO et al., in order to perform control and notify the control center immediately when the loss of the fishing gear is judged. (see e.g. page 17).

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over IM TAE HO et al. (KR101858845B1), in view of over KUKULYA et al. (US20190279067), in view of Karabacak et al. (2018/0196152 A1).
Re-claim 1, IM TAE HO et al. teach a method for underwater gear tracking, the method comprising:
b) -determining, by the reporting device, that the item is not on the vessel; c)- recording, by the reporting device, information associated with the environment of the vessel at a time the reporting device determines that the item is not on the vessel, without input from an operator of the vessel; (see e.g. pages 10, 9, 16, 18-- The sensor group connected to the fishing gear includes a tension sensor for detecting the tension of the rope connected to the fishing rod. When a dropout of the fishing gear is detected by comparing the detected value of the tension sensor with a previously stored value, the fishing gear position control signal can be generated through the acoustic transmission unit at regular intervals under the control of the information transmission / reception control unit.
---In addition, the buoy 11 may be further provided with an underwater information transmitting and receiving device 6 and configured to be able to receive a fishing ground position confirmation signal transmitted from the state sensor of the fishing ground. Further, when the dropout of the fishery occurs, the underwater information transmitting / receiving device 6 of the buoy 11 can be configured to generate the fishery location search signal. That is, the buoy 11 may further include a configuration of an underwater information transmitting / receiving device provided on a ship to be described later.
--- From the detection signal of the sensor group connected to the fishing gear 7 and from the magnetic identification signal of the fishing gear 7, the position of the fishing gear and the ocean information related to the fishing gear. The marine information is transmitted to the electronic automatic identification unit 11 through the electrical connection path by the wire (Step 110). The marine information may be transmitted as an acoustic signal through underwater communication.
-- The oceanographic information detected in the present invention includes at least one of ocean information (tide, algae, water temperature, salinity), wave information (wave height, wave direction, period), weather information (wind velocity, wind direction, air pressure, (Turbidity, pH, chlorophyll, etc.). In addition, various information including direction information of ocean current, velocity information, water temperature information of sea water, and salinity information can be collected.
d)- providing, by the reporting device, the recorded information to a computing device.
--And a control center for receiving the radio signal of the connection system and managing the management marine using the ship as a repeater,
---the control center (1) automatically collects information on all maritime information in the managed ocean. The underwater information integrated into the control center 1 can be transmitted to the control center 1 through the management vessel 3, the ship 5 and the buoy 11, And then transmitted.
With respect to the following limitation: a) - receiving, by a reporting device on a vessel, from a tag associated with an item, a signal indicating the item is on the vessel; 
IM TAE HO et al. teach a ship for receiving a radio signal and a gear position confirmation signal of the connection system  --- the distance between the fishery location information and the location information of fishing vessels is determined. If the distance is within a certain range, the fishery location is transmitted as a radio signal to the surrounding ocean It is possible to perform control to notify the fishing vessel or the management vessel in operation. (see e.g. pages 5, 18).
Furthermore, IM TAE HO et al. teach detecting a dropout of the fishing gear, which anticipates the location from the dropout to the on the vessel. 
 When a dropout of the fishing gear is detected by comparing the detected value of the tension sensor with a previously stored value, the fishing gear position control signal can be generated through the acoustic transmission unit at regular intervals under the control of the information transmission / reception control unit.
---In addition, the buoy 11 may be further provided with an underwater information transmitting and receiving device 6 and configured to be able to receive a fishing ground position confirmation signal transmitted from the state sensor of the fishing ground. 
-transmitting a signal to a release mechanism of the item to activate a release of a marker associated with the item, allowing the marker to rise to a surface of a body of water; (
(see e.g. page 18, “For example, when collecting their own fishing gear and boats from their vessels, they will take necessary control measures in advance. For example, it is possible to take a control to disconnect the detection operation of the sensor group by confirming whether or not the disconnection action and the self-identification signal, which are predetermined for collecting the fish and buoy, are input.”
Page 8 -the transmitting unit may be provided inside the buoy so as to be disconnected from water.
the buoy (11) is mechanically and electrically connected to the fish (7). Also, since it has a floating state on the water surface
IM TAE HO et al. do not explicitly teach
However, KUKULYA et al. teach ---a method of claim 1 further comprising: arriving, by the vessel, at a location recorded in the information associated with the environment of the vessel at the time the reporting device determines that the item is not on the vessel (see e. g. paragraph 0130 - On start-up, the tracker vehicle 16 begins its mission using an initial assumption of the target's 14 location. As the tracker navigates towards the specified location, the vehicle then autonomously determines the actual relative location of the target using its on-board navigation system 64 (e.g., USBL acoustic navigation system). This navigation system allows the tracker to accurately estimate range and bearing to the tag communication system attached to the target. ---Once the vehicle has localized the target, it will then begin to estimate the target's track, course, and speed. Using these continually updating estimates, the vehicle autonomously re-plans its mission path. The path is executed by moving the tracker in discrete angles and speeds. The tracker will engage its propulsion system and steering fins, as commonly known in the art to execute movements, referred to herein as positioning parameters.)
As in IM TAE HO et al., KUKULYA et al. also teach -transmitting a signal to a release mechanism of the item to activate a release of a marker associated with the item, allowing the marker to rise to a surface of a body of water; (see e. g. paragraphs 0011, 0016, 0055 -- smart tag can be commanded to release from its target, as opposed to the current time-based release, improving tag recovery or preventing the tag from being discovered.   --the actuator mechanism includes a release mechanism that is configured to release the tag device from the target when a release command signal is received by the receiver.  -- Optionally, some embodiments further contain a buoyancy compensation mechanism 33 such that the tag is buoyant, and once the tag 12 is released from its target 14, it will float to the surface for recovery. )
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify IM TAE HO et al., and include the steps cited, as taught by in view of KUKULYA et al., in order to recover the tag after it has served its purpose on the target and for optimal retrieval (see e.g. paragraph 0096).. 
IM TAE HO et al., in view of KUKULYA et al. do not explicitly teach the following limitations.
However, Karabacak et al. teach-- determining, by the reporting device, that the item is on the vessel; and recording, by the reporting device, information indicating that the item is on the vessel (see e. g. paragraphs 0066, 0022- The vessel collects the buoy and thereby the buoyancy element (811) and the data acquisition unit first and can use winching means such as an on deck winch to roll the cable onto a winch and collect the system (812) by winching it up from the ocean bottom. The data can be collected from the system by reading the memory. In some cases, the data acquisition unit could also comprise a communications device with the capacity to transmit data by means of a wired or a wireless connection to external devices for further processing. Data can thus be collected (813) from the data acquisition unit without the need for opening the system.
0022 Having the data acquisition unit act as an anchor unit -- which means that it the location of the anchor is reliably known and the system can always be found back by tracing back the anchoring location, which has the added benefit that the system can always be found if the anchoring location is known.)
The Examiner notes that acts as both a tag and a reporting device.  Its location is always known.  Therefore, when the vessel collets the buoy and the unit, it is known that the buoy and the unit are on the vessel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify IM TAE HO et al., in view of KUKULYA et al. and include the step of recording information indicating that the item is on the vessel, as taught by Karabacak et al., in order to 
Claim 7 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Please see the rejection of claims 3-6 above. ( IM TAE HO et al., in view of KUKULYA et al.).
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.
Applicant’s argument:
Kukulya does not teach receiving an indication that a tagged item is on a vessel because Kukulya's focus is on tracking items that are not associated with a particular vessel - such as marine predators during migratory and predatory phases or illegal vessels such as those used by drug traffickers or illegal fishing vessels. 

Examiner’s response:
Please see Kukulya [0002] – “The present invention relates to instrumentation for submerged tracking and monitoring, especially to tracking marine animals and vessels without substantially affecting their performance. More particularly, the invention provides an improved system for tracking large submerged targets in motion, and provides sensing and data transmission capabilities.”
Furthermore, since Kukulya teaches tracking location of a tagged item [0139]  “data are displayed in any suitable format and device, as commonly known in the art, and provides the operators on said remote monitoring vessel 20 with knowledge of both the tag and the tracker at all times. “, one of ordinary skill in the art would know that Kukulya’s system can receive the location of the tagged item when on the vessel, especially before attaching the tag to the item. 

Applicant’s argument:
In contrast, the pending claims recite receiving a particular type of indication - indicating that a tagged item is on a vessel - because the item is typically associated with or owned by an operator of the vessel.
Examiner’s response:
An item typically associated with or owned by an operator of the vessel is not recited in the claims. 


Applicant’s arguments regarding IM TAE HO is moot.  As shown Kukulya in view of Karabacak clearly anticipates the vessel retrieving the item.
See also page 18 of IM TAE HO –“ On the other hand, the buoy 11 of the present invention uses GPS position information and is configured to use a wireless signal. Therefore, it monitors whether there is a request signal from the control center 1 or the self-ship 5 and the management ship 3 via the wireless communication modem 45. And controls the transmission of the required signal for the requested signal. At this time, the requested signal may be marine information including GPS position information about the fishery 7 and the buoy 11, status information of a phrase, buoy status information, and oceanographic information.”
Conclusion
COTA (8,553,501 B1) – Tracking system for underwater equipment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
March 25, 2022